PER CURIAM.
The court below correctly determined, upon the conceded facts, that the plaintiff was entitled to the rents, upon an apportionment, from the day when he received his deed in partition, and that the life tenant—whose estate passed by the deed—could not claim the full month’s rent payable and received in advance. The reference in the terms of sale to occupancy by monthly tenants imported no more than the duration of possession, and in no way involved notice of a claim by the life tenant to rents received in advance for the whole of any month. In the absence of an implied agreement on the purchaser’s part for the retention of rents by the party in possession, the statute measured the rights of the parties by an actual apportionment (Code Civ. Proc. § 2720), and the plaintiff’s recovery is well supported by authority (Cowen v. Arnold, 58 Hun, 437, 12 N. Y. Supp. 601; Betts v. Betts, 4 Abb. N. C. 317).
Judgment affirmed, with costs.